Citation Nr: 1002156	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  02-08 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cyst excision of the right side of the neck, currently 
evaluated as 30 percent disabling. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches. 

3.  Entitlement to service connection for atrophy of the 
musculature of the right buttock, claimed as secondary to 
service-connected accessory nerve lesion with right trapezius 
muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted an increased rating of 
30 percent for the residuals of a cyst incision of the right 
side of the neck.

This matter also comes to the Board on appeal of an April 
2004 rating decision in which the RO denied entitlement to 
service connection for a back disability and for atrophy of 
the musculature of the right buttock, both claimed as 
secondary to the (separately rated) service-connected 
residuals of a spinal accessory nerve lesion with right 
trapezius muscle atrophy.  In that decision, the RO also 
granted service connection for headaches and assigned a 10 
percent evaluation, effective September 30, 2003.  All three 
issues were appealed.

In May 2005, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
At the hearing, the veteran withdrew from appellate review a 
claim for an increased rating for right trapezius muscle 
atrophy.  A transcript of this hearing was prepared and 
associated with the claims folder.  

A November 2005 rating decision denied service connection 
for-Post Traumatic Stress Disorder.  The veteran filed a 
notice of disagreement in December 2005.  The representative 
has since requested a personal hearing on this issue.  This 
matter is referred back to the RO for appropriate action.  

In April 2006, the Board remanded the case for certain 
additional development.  In October 2007, the RO granted 
service connection for lumbosacral strain and assigned an 
initial evaluation of 10 percent effective September 30, 
2003.  No notice of disagreement has been received and the 
appeal period has expired; as such, the issue is no longer 
for appellate review.  The remaining matters for appellate 
review have been returned to the Board.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran had limitation 
of motion of the cervical spine that, for flexion, fell 
within the criteria for severe limitation of motion, had no 
limitation of extension, and had pain in his neck, without 
ankylosis. 

2.  From September 26, 2003, the veteran has cervical flexion 
to 25 degrees, no limitation of extension, and pain in his 
neck; the veteran's total motion of the cervical spine is 205 
degrees.  No ankylosis is shown.

3.  The veteran has multiple daily severe headaches that can 
usually be resolved by cracking the neck, but about 1-3 times 
per week, he takes Ibuprofen and lies down to resolve them.  
There is no showing of severe economic inadaptability.

4.  Atrophy of the musculature of the right buttock is not 
shown by competent evidence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of cyst excision, right neck, are not met prior to 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5290 (2003).

2.  The criteria for a rating in excess of 30 percent for 
residuals of cyst excision, right neck, are not met, from 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5290 (2003).

3.  The criteria for an initial rating of 30 percent, and no 
higher, for headaches are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

4.  Claimed atrophy of the musculature of the right buttock 
was not incurred in or aggravated by active service or 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Contentions and Testimony

The veteran's contentions were elucidated by his sworn 
testimony at his hearing before the undersigned, and will be 
summarized here, inasmuch as several contentions go to more 
than one issue on appeal.  The veteran testified that his 
cervical pain was related to his work, because he drove a 
great deal and sat in front of the computer for his work, 
which caused his headaches to set in.  About 5-10 times per 
day, his headaches would start, and he would crack his neck 
to release the pain, with relief about 50% of the time.  The 
rest of the time, this did not relieve his pain.  He was 
required to stop what he was doing and either lie down and 
let it pass and/or take Ibuprofen.  Transcript at page 4.  
The pain, when it set in, was debilitating, a 9 or 10 on a 
10-point scale.  Transcript at page 6.  If he was required to 
lie down, he did so for 20-30 minutes, and he took 1200-1600 
milligrams of Ibuprofen per day.  Transcript at page 11.  He 
felt his symptoms were more severe when working, as he did 
not drive as much on weekends.  Transcript at page 12.  He 
described his limited range of motion in his neck.  
Transcript at pages 13-14.  He did not feel that he missed 
full days of work but that he missed at least 1 hour per day 
due to his symptoms, which affected his earning power.  
Transcript at page 15.  He felt there was a difference of 
medical opinion regarding whether he had muscle atrophy in 
his buttocks related to service-connected disability.  
Transcript at page 16.


Increased Ratings generally

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(or Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation 
for the period prior to, and after, the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Rating the Spine Generally

The regulation pertinent to the evaluation of spinal 
disability changed during the pendency of this appeal.  As 
such, both the old and new regulations will be discussed 
below.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 


Old regulation based on limitation of motion

Diagnostic Code 5290 provided a rating based on limitation of 
motion of the cervical spine, with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
30 percent when severe.  38 C.F.R. Part 4, Diagnostic Code 
5290, effective prior to September 26, 2003.  No higher 
rating was warranted absent unfavorable ankylosis.  38 C.F.R. 
Part 4, Diagnostic Code 5287, effective prior to September 
26, 2003. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the cervical spine is thus 340 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided are the maximum that can be used 
for calculation of the combined range of motion.  Id., Note 
(2); see also Plate V.   

Although the criteria under old Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.


New regulation based on limitation of motion

A 20% rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (in effect from September 26, 2003).  

New regulation based on intervertebral disc syndrome

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: 

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243, and, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (in effect from September 26, 2003).  


Rating Headaches

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  Brain disease due to trauma also deals with 
headaches as a complaint.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8100-8045.  There are no other Diagnostic Codes that 
rate headaches

Under Diagnostic Code 8045, for brain disease due to trauma, 
purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptoms of brain trauma, will 
be rated as 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma, which is not shown here.  As rating the headaches 
here under Diagnostic Code 8045 would therefore not increase 
the applicable rating in any case, the Board will continue to 
apply the Diagnostic Code criteria applied by the RO, 
Diagnostic Code 8100.  

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks, occurring on an average once a month 
over the past several months, warrant a 30 percent 
evaluation, while migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent evaluation.  If headaches 
are completely prostrating and prolonged on a very frequent 
basis, productive of severe economic inadaptability, then a 
rating of 50 percent is afforded for migraines.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  


Service Connection, generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a 
disability is proximately due to or the result of a service-
connected disease or injury, it also will be considered 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2008).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  


Evidence Regarding Claims on Appeal

Service connection for postoperative residuals of excision of 
a cyst on the right neck was granted by a July 1994 rating 
decision, effective from April 1994, with a noncompensable 
percent rating assigned.  At that time, it was considered 
that the only residual remaining was a well-healed scar.  
Subsequently, this rating was increased to 10 percent, 
effective from the same date, based on the diagnostic 
criteria for cervical strain, which criteria remain the most 
applicable, as will be discussed below.  The veteran filed 
his claim for an increase which is the basis of this appeal 
in March 2001.  It is noted that right trapezeius muscle 
atrophy secondary to spinal accessory nerve lesion is 
currently separately evaluated as 40 percent disabling.  

In May 2001, the veteran underwent a contractual VA 
examination by Dr. REM, M.D.  The veteran reported having 
recurrent pains 5-10 times per day in the neck and head, 
lasting 2-5 minutes each time, precipitated by all activity 
of turning the head or shoulder or use of his right hand.  He 
then had to stop what he was doing and rest until his 
discomfort subsided.  On examination of the cervical spine, 
there was weakness in regard to the ability to rotate the 
head to the right to 80 degrees and tenderness at the right 
side of the neck with palpation of the trapezius muscle.  The 
range of motion of the cervical spine was flexion to 50 
degrees and extension to 50 degrees.  Right lateral flexion 
was to 30 degrees, and left lateral flexion was to 40 
degrees.  Right rotation was to 60 degrees, and left rotation 
was to 80 degrees.  There were complaints of pain reported 
with all of these maneuvers.

In September 2003, private nurse practitioner MCS opined that 
the veteran "may" have muscle atrophy in the right gluteal 
area in relation to inadvertently severed nerves during his 
cyst surgery.  

A February 2004 VA examination disclosed impressions of 
chronic headache secondary to a droopy right shoulder which 
occurred about 10-15 times per day, as well as mild gluteus 
muscle atrophy on the right.  An electromyography was to be 
scheduled.  A second VA examiner the same month, however, 
felt that there was no atrophy of the right buttock. 

An April 2005 examination by private physician Dr. TFM 
revealed the veteran's report of an almost daily accentuation 
of muscle discomfort that spread on the proximal trapezius 
muscle into the neck and secondarily into the head.  The 
veteran related his cracking of the neck to get dissipation 
of the headache and his use of Ibuprofen.  He reported that 
he had quite significant headaches, causing him to stop what 
he was doing, although it was also related that with the use 
of the Ibuprofen, the headache was dissipated within half an 
hour to an hour.  He also related that he noticed loss of 
muscle in his right buttock without pain.  On physical 
examination, the veteran did seem to have some hallowing out 
in his gluteal area, but strength testing was normal to hip 
extension and gluteal musculature as well as thigh abductors.  
The remainder of the muscle in the legs was quite excellent.  
The veteran had a very good bulk of muscle, and reflexes were 
all active and symmetric.  He had a "fairly good" range of 
motion of his cervical spine.  While the veteran could be 
taught some relaxation techniques, the doctor was not 
surprised by the headaches and felt that they could certainly 
be disabling for the period that they were present.  
Regarding the buttock, the veteran might just have 
lipodystrophy.  He was to undergo electromyography in the 
lower extremity to make sure there was no motor nerve 
problem.  

VA electromyography of the lower extremities in February 2004 
revealed an impression of no evidence of lumbosacral 
radiculopathy or plexopathy.  The study was normal.  Review 
of the veteran's VA outpatient treatment records discloses 
that he seeks treatment for his disabilities at issue here 
intermittently.  For example, in June 2005, he reported 
headache and neck ache 4-5 times per day lasting from 10-15 
minutes, and at most 45 minutes, treated with Ibuprofen.  He 
stated that over the years, as his shoulder dropped more, the 
headaches became more severe.  

Electromyography in June 2005 by a private provider revealed 
an impression of normal study without evidence of denervation 
of the right gluteal muscles.  In June 2005, Dr. TFM noted 
that this study was normal and that he sent the veteran a 
note indicating that what he had was lipodystrophy, as Dr. 
TFM had suspected clinically.

VA spine examination in June 2007 showed that the veteran's 
cervical spine flexed to 25 degrees and extended to 45 
degrees.  It rotated to the right 65 degrees and to the left 
30 degrees.  The lateral flexion or tilt was to 20 degrees 
bilaterally.  Left rotation caused increased tension in the 
right posterolateral spinal muscles.  The veteran complained 
of a muscular pain in his neck every 3-4 months for 3-4 days, 
which was like a flare up.  Additionally, when he performed 
daily activity [involving his neck], he would develop pain 
along the side and back of the neck, usually several times 
each day, which was the pain that developed into a headache.  
The veteran reported that his headache affected his work and 
recreation as it caused him to stop what he was doing until 
the headache cleared.  Assessments included headache 
associated with muscle spasm in the neck, more likely than 
not associated with the atrophy of the right trapezius.  
After examination, the examiner noted that atrophy of the 
right buttocks did not appear to be the result of muscle 
wasting, but rather [it was the result of] lipodystrophy.  

VA neurological examination in June 2007 showed that the 
veteran had gave a history of headaches in the back of the 
head or on the right but occasionally on both sides with 
stress.  It started like a grab on his neck.  He could crack 
his neck to relieve it 80-90% of the time, but 10% of the 
time, it took time to relieve it.  He took Ibuprofen, and, 1-
3 times per week, he had to lie down, especially if he was 
driving or had stress.  The pain went to the top of his head 
and was steady in nature.  He added that he had atrophy in 
his buttocks on the right side since at least 2002.  The 
examiner noted that X-rays showed degenerative changes and 
straightening of the cervical spine.  MRI of the cervical 
spine showed a central herniated nucleus pulposus at C4-5.  
Electromyography was also consistent with the aforementioned 
(separately rated) atrophy of the trapezius.  The diagnoses 
included notations that headaches were severe and secondary 
to the cervical spinal abnormalities.  The examiner added 
that no atrophy of the right buttock was noted.  The examiner 
did not feel the headache was a migraine or that it caused 
prostrating and prolonged attacks.  The description of 
frequency, duration, and severity, rather, was as described 
in the history portion of the report.


Applying the evidence to the regulations regarding cervical 
spinal disability

The veteran's cervical disability warrants no more than a 
30 percent rating for the period prior to September 26, 2003.  
See 38 C.F.R. Part 4, Diagnostic Code 5290, effective prior 
to September 26, 2003.  Affording full credibility to the 
veteran's reports of pain at VA contract examination in 2001, 
and considering that the range of motion of the cervical 
spine was flexion to 50 degrees, and extension to 50 degrees, 
a finding of severe, or 30 percent, disability accords the 
veteran the full benefit of any doubt.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5290 (2003).  As such, the 30 percent rating 
is continued for this period.  No higher rating is 
applicable, as the objective findings demonstrated that the 
range of motion of the cervical spine was fairly close to 
normal.  Ibid.  

Under the rating criteria effective which became effective on 
September 26, 2003, the veteran would only be entitled to a 
20 percent rating.  As noted, to warrant a 30 percent rating, 
the criteria require forward flexion not greater than 14 
degrees, or favorable ankylosis of the entire cervical spine.  
At VA spinal examination in 2007, the veteran's forward 
flexion of the cervical spine was 25 degrees and total 
cervical range of motion was 205 degrees.  No ankylosis was 
shown.  There was increased tension the spine with one 
motion, and strength was normal.  These findings are also 
consistent with the other relevant medical findings since the 
new regulation became effective.  As such, under the criteria 
applicable from September 26, 2003, no more than a 20 percent 
rating would be warranted for this disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5237 (2008).

The Board must apply the old criteria for the period 
beginning September 26, 2003, because the earlier rating 
criteria appear more favorable to the veteran.  See Kuzma, 
supra.  Applying these criteria to the ranges of motion shown 
at VA spinal examination in 2007, it is apparent by a 
preponderance of the evidence that the veteran's loss of 
motion shown at that time is no more than severe, considering 
the actual versus the normal ranges of motion, and that no 
ankylosis is shown.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290 (2003).  These findings are, 
again, consistent with the other relevant medical findings 
since September 2003.  The Board also considers the finding 
of increased tension in the spine on one range of motion and 
the examiner's notation that there were effects on the 
veteran's occupation and recreation, to allow for 
consideration of the De Luca criteria and to allow the 
veteran the benefit of the doubt.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5290 (2003).  As this analysis results in a higher rating 
than applying the new criteria, the Board applies the old 
rating criteria for limitation of motion of the cervical 
spine for the entire period relevant to this appeal.  This 
results in the conclusion that the rating for this disability 
is 30 percent, but no higher.  Ibid.

Nor would rating this disability as intervertebral disc 
syndrome assist the veteran in this appeal.  As noted, these 
ratings are based on incapacitating episodes requiring bed 
rest prescribed by a physician, which are not shown here.  
Alternatively, these ratings are based on the General Rating 
Formula for Diseases and Injuries of the Spine, which, as 
discussed above, would result in reducing the rating here to 
20 percent.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5243.




Applying the evidence to the regulations regarding headaches

In the instant case, service connection was established for 
headaches by a rating decision in April 2004, effective 
September 30, 2003, with the assignment of a 10 percent 
evaluation.  The veteran appealed this decision.

There is no dispute that the veteran's headaches occur 
frequently, several times daily, and are treated with near-
continuous medication.  Headaches are severe but apparently 
resolve immediately most of the time with cracking the neck 
and otherwise with Ibuprofen treatment within an hour, and 
the 2007 VA examiner did not feel that the attacks were 
prolonged and prostrating.  That examiner felt the headaches 
had effects on the veteran's occupation and recreation 
because of his need to stop what he was doing during the 
headaches 1-3 times per week.  The Board also finds that the 
2007 VA examination gives the best description of the 
veteran's symptoms because of its relative newness and the 
examiner's ability to compare the history with the clinical 
findings.  Based on the above discussion, and considering the 
veteran's relevant testimony as well, the Board finds that 
the disability picture here is most nearly approximate to 
characteristic prostrating attacks occurring on an average 
once a month.  This equates to a 30 percent rating, and no 
higher, under 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  
While the Board sympathizes with the veteran that he has 
multiple daily headaches, the explicit medical finding in 
2007, that the examiner did not feel the headaches caused 
prostrating and prolonged attacks, cannot be overlooked.  The 
description of frequency, duration, and severity, rather, was 
as described in the history portion of the report.  
Analogizing the history to the diagnostic criteria, the 
findings are most consistent with the criteria for a 30 
percent rating for migraines.  Id.  There is nothing in the 
evidence that suggests that the headaches are completely 
prostrating and prolonged on a very frequent basis or 
productive of severe economic inadaptability.  Id.  
Therefore, the preponderance of the evidence is against an 
initial rating in excess of 30 percent under Diagnostic Code 
8100.

In deciding this claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  

The Board does not find evidence that the veteran's headache 
should be increased for any separate period based on the 
facts found during the whole appeal period.  The evidence of 
record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional (above 30 percent) increased 
compensation during any time within the appeal period.  While 
at different times in the record the veteran has variously 
described the frequency, duration, and other aspects of his 
headaches, at no time has severe economic inadaptability been 
shown.  The Board has also considered, as discussed in more 
detail above, whether any other Diagnostic Code may be 
applied to increase the rating here and finds that no other 
Diagnostic Code is applicable.  38 C.F.R. Part 4, § 4.71a.


Extraschedular Consideration

The Board has considered whether the increased rating claims 
should be referred for extraschedular ratings.  Generally, 
the degrees of disability specified in the VA Schedule for 
Rating Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, the schedular evaluations are 
adequate, however.  In each case, as discussed more fully in 
the separate evaluations of the cervical spinal disability 
and the headaches, the veteran's symptoms fall well within 
the criteria for the respective ratings assigned.  


Applying the evidence to the evidence regarding the 
musculature of the right buttock

Here, the preponderance of the competent, that is, medical, 
evidence is against the veteran having atrophy of the 
musculature of his right buttock, as a current disability.  
See 38 U.S.C.A. §§ 1110, 1131, 5107.  As such, the claim 
cannot be granted, for lack of evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  It is recognized that in September 2003, nurse MCS 
opined that the veteran "may" have muscle atrophy in the 
right gluteal area in relation to inadvertently severed 
nerves during his cyst surgery.  The first February 2004 VA 
examination, similarly, disclosed an "impression" of mild 
gluteus muscle atrophy on the right.  An electromyography was 
to be scheduled.  However, a possible or tentative diagnosis 
may not serve as a basis for service connection.  Id.  These 
are the only two suggestions of record that the veteran might 
have muscle atrophy of his right buttock.  Every other 
relevant medical conclusion on file has been that there is no 
right buttock atrophy.  

Further, as Dr. TFM's note of June 2005 makes clear, an 
electromyography was performed, and it supported his clinical 
impression that the veteran had lipodystrophy, not muscle 
atrophy.  Additionally, from a review of Dr. TFM's records, 
it appears that medically, lipodystrophy would not be 
considered disabling.  Regardless, service connection for 
atrophy, not lipodystrophy, is currently for appellate 
review.  Based on a review of the entire record, the Board 
cannot conclude that the veteran currently has the claimed 
muscular atrophy, and the claim must be denied.  Ibid. 

 
VETERANS CLAIMS ASSISTANCE ACT (VCAA)-DUTY TO NOTIFY

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in February 2003, June 2004, May 2006, 
January 2007, April 2007, and May 2007 that fully addressed 
all notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial AOJ decisions in this matter, the Board finds 
that this error was not prejudicial to the appellant because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of rating decisions and 
statements and supplemental statements of the case issued in 
April 2004, October 2004, October 2007 and November 2007, 
after the relevant notices were provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal, as the timing errors 
did not affect the essential fairness of the adjudication.  

Muscle Atrophy

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the case of this appellant's claim for service connection 
for muscle atrophy, therefore, any defect in notice relating 
to either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, was harmless 
error, given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Headaches

Regarding headaches, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for headaches.  In Dingess, the Court of Appeals for Veterans 
Claims further held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  
Therefore, for this issue, even if notice was otherwise 
defective, because the notice that was provided before 
service connection was granted was sufficient as a matter of 
law, VA's duty to notify has been satisfied.

Increased rating for Cervical Spine Disability

For an increased-compensation claim such as the veteran's 
claim regarding his cervical spine, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the VCAA duty to notify has not been satisfied with 
respect to the Vazquez-Flores notice elements, as that case 
was issued in 2008 and the veteran perfected his relevant 
appeal in 2002.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
post-adjudicatory notice and opportunity to develop the case 
that was provided during the extensive administrative 
appellate proceedings leading to this decision serve to 
render any pre-adjudicatory section 5103(a) notice error non-
prejudicial.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In particular, the Board points to the two 
statements of the case, dated in May 2002 and October 2004, 
wherein the veteran was afforded notice of the rating 
criteria applicable at the time of the initial Agency 
adjudication of the claims, and the April 2004 supplemental 
statement of the case, wherein the veteran was afforded 
notice of the new criteria pertinent to rating the spine.  
The AOJ then readjudicated all of the claims on appeal in the 
November 2007 supplemental statement of the case.  

VCAA - Duty to Assist

VA has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded multiple VA 
medical examinations.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for postoperative residuals 
of cyst excision, right neck, is denied.

An initial rating of 30 percent, and no higher, for headache 
is allowed, subject to the law and regulation governing an 
award of monetary compensation.

Service connection for atrophy of the musculature of the 
right buttock is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


